Citation Nr: 1530230	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran requested a Board videoconference hearing in his February 2013 substantive appeal; such hearing was scheduled in May 2015.  However, the Veteran failed to appear.  His representative filed an Informal Hearing Presentation in June 2015 without requesting the hearing be rescheduled.  The claims folder is void of a postponement request from the Veteran.  The Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The issues of entitlement to service connection for anxiety disorder and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is right ear hearing loss otherwise related to such service.

2.  The results of a VA examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a left ear hearing loss disability as defined by VA standards.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in August 2010.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), private post-service treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in February 2011 the Veteran underwent a VA examination to assess hearing loss.  The examination and the opinion are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Hearing Loss

The Veteran underwent a VA examination in February 2011.  The Veteran complained that he has "difficulty hearing from right ear."  The examiner noted that at the August 1963 separation examination, hearing was within normal limits through 4000Hz in both ears.  The Veteran had been a drummer in the Army band.  The Veteran reported occupational noise exposure since service as he worked as a professional musician and instructor.  He denied recreational noise exposure.  He denied any ear infections, ear surgery, head trauma, diabetes, or dizziness.  He also denied tinnitus.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 .

The record reflects that the Veteran has hearing loss for VA compensation purposes in the right ear only.  An audiometric evaluation was performed by the VA examiner.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
70
75
LEFT
10
10
15
15
14
        
Word recognition scores utilizing the Maryland CNC Test were 96 percent for the right ear and 98 percent for the left ear.  The examiner opined that the Veteran "presents with normal hearing in the left ear and with a mixed moderately-severe to severe hearing loss in the right ear."

There is no competent evidence of record that shows that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385 in the left ear.  Further, at the examination, the Veteran only complained of problems in his right ear.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss.  The only remaining issue is whether the hearing loss in the right ear is related to service.

The available service treatment records are silent for hearing loss.  Cerumen was noted bilaterally at the entrance examination; however, no hearing loss was reported.  The August 1963 separation examination report notes normal results upon clinical evaluation of the ears.  The examination also showed that the Veteran's hearing sensitivity remained within normal limits.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
15

Following the examination and review of the record, the VA examiner gave the following opinion: "Veteran presents with a unilateral flat mixed hearing loss in his right ear with normal hearing in the left ear.  This configuration is not consistent with noise exposure and not typical of a noise induced hearing loss.  Review of the Veteran's [claims file] found that his hearing was normal at time of separation from the Army.  Given the medical evidence provided in the Veteran's service medical records and his unilateral mixed hearing loss, an opinion that hearing loss is less likely as not related to military noise exposure is rendered."

There are VA and private post-service treatment records that document the Veteran's hearing loss.  However, the Board notes that the earliest mention of hearing loss is November 2003.  Records from a private physician, Dr. M.A., include September 2009 and May 2010 records where "no hearing loss" was noted.  No history or etiology of the Veteran's hearing problems are provided in those treatment records.  

In an October 2011 statement, Dr. M.A., opined that: "I must respectfully disagree with your decision to deny disability with regards to hearing loss as [the Veteran] has clearly related that his hearing loss began after he was exposed to loud background noise from engines during his military service."  

When evaluating medical opinions, it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22 (1999).  The Board cannot make its own independent medical determinations and there must be plausible reasons for favoring one opinion over another.  See Rucker v. Brown, 10 Vet. App. 67 (1997) citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The opinions under review include the one short memorandum from the Dr. M.A., which does not indicate that the opinion was the result of an examination or review of the Veteran's records, including his service treatment records.  Further, the rationale is based on a belief in a noise exposure experience that the Veteran never argued at any other point; that is, noise exposure from engines.  In a statement dated in January 2013, the Veteran said he experienced a loud noise when he fired a rifle without hearing protection during service.  In another written statement, he contended the noise exposure was from his time in the Army band.  In addition, records from Dr. M.A. dated in 2009 and 2010 include notations that no hearing loss was present.  

The Board gives greater probative weight to the VA examiner's opinion which was provided after an examination and a review of the entire claims file.  Further, the VA examiner provided medical reasoning and facts for the opinion offered; whereas the private opinion offers only assertions that the hearing loss is related to service with an inadequate explanation.  

After weighing the medical opinions in the record, the Board finds the VA audiological examination more probative than the private opinion.  The cursory private opinion offers no medical basis for the conclusions provided.  In contrast, the record contains a highly probative VA examination, which found the Veteran's right ear hearing loss was not related to service.  This examiner's findings were supported by a complete review of the Veteran's medical history and provided detailed rationales regarding the Veteran's condition.  The VA examination is therefore afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The only other evidence in the record concerning the etiology of the Veteran's right ear hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Further development is needed to decide the Veteran's claims for entitlement to service connection for anxiety disorder and a stomach disorder.  The record includes post-service treatment records for gastrointestinal problems and anxiety.  The Veteran has alleged that both conditions worsened during service.

There is evidence that both conditions may have existed prior to service.  At the entrance examination, the Veteran was noted to have gastrointestinal problems and mild anxiety, but he was considered qualified for service.  The report of a separation examination was silent for any pertinent defects or diagnoses, but the Report of Medical History completed at the same time included the examiner's notes of occasional motion sickness and "nervous [illegible]." 

The Veteran has not undergone an examination for these conditions.  Dr. M.A. noted that the Veteran takes medication for both conditions and that the stomach problem is related to the anxiety.  The physician also opines that the conditions were aggravated by service but does not provide an adequate rationale that can be used as a basis for a decision.  Further, the opinion does not explain how the conditions were aggravated by service.  Thus, an examination is necessary.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of his gastrointestinal complaints.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner should answer the following questions:

(a)  Diagnose any and all current gastrointestinal disorders.  The examiner should comment on the Veteran's current treatment of gastrointestinal problems.

(i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a gastrointestinal disorder that existed prior to his military service?

(ii) If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii) If the answer to either (i) or (ii) is no, is it at least as likely as not that the gastrointestinal disorder had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any current psychiatric disorder, including anxiety.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner should answer the following questions:

(a)  Diagnose any and all current psychiatric disorders, including anxiety.

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a psychiatric condition that existed prior to his military service?

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii) If the answer to either (i) or (ii) is no, is it at least as likely as not that the psychiatric disorder had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


